DETAILED ACTION
This action is responsive to the filing of 9/16/2021. Claims 1, 3-17, 20-31, 33-34 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-23, 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 12, 14, 16-17, 24-25, 26, 29, 30-32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhao (20140282196.)
  
Claim 1, 26, 29, 31, 32: Zhao discloses a method comprising: 
displaying an image of an environment (Fig. 12: operating environment; par. 55, work site) on a graphical user interface (Fig. 12: 8000, display screen of the viewer 1010); 
detecting a gaze of a user (Fig. 12: 8020 gaze point indicate by cross) that is directed at an image of an element in the environment (par. 55, the object in this case may be a physical object located at the work site, such as an object to be worked on or a tool to work on the object) visible in the image of the environment (Fig. 12: 8001, an image of one of the tools in the environment);
changing a state of an information conveyor corresponding to the element in the environment in response to detecting that the gaze is directed at the image of the element by switching information conveyor corresponding to the element in the environment from a passive state to a listening state (Fig. 8: 4003, the method identifies and highlights an image of an object on the viewer 1020 that is closest to the user's gaze point at the time; all subsequent actions are then with respect to that object) in response to detecting that the gaze is directed at the image of the element; 
receiving audio information through an audio input device (Fig. 8: 4006, the user may speak the action command); and 
controlling an output operation based on the state of an information conveyor corresponding to the element in the environment such that the audio information received through the audio input device is directed to the information conveyor corresponding to the element in the environment (Table 1, par. 63, Tool MENU Display menu of Action Commands as selectable Text. Tool IDENTIFY TOOL Display tool identification. Tool IDENTIFY MASTER Display identification of associated master. Tool STATUS Display remaining life 

Claim 4: Zhao disclose the method of claim 1, wherein the element represents a system responsive to the audio information and wherein the listening state indicates that the audio information is processed using speech recognition context information designated for the system and the processed audio information is directed to the system responsive to the audio information using the information conveyor (par. 62, the user may speak the action command into the microphone 1042 so that it may be processed through voice recognition software by the processor 1030.)

Claim 5, 30: Zhao discloses the method of claim 1, wherein changing the state of the information conveyor corresponding to the element further comprises: presenting a visual cue in the graphical user interface indicating that the information conveyor corresponding to the element is in the listening state (Zhao par. 59, once the object is identified, the object is highlighted.)   

Claim 6: Zhao discloses the method of claim 5, wherein presenting the visual cue comprises: displaying a graphical feature in association with the image of the element in the graphical user interface while the element is in the listening state (Zhao par. 59, once the object is identified, the object is highlighted.)

Claim 7: Zhao disclose the method of claim 5, wherein presenting the visual cue comprises: changing an appearance of the image of the element in the graphical user interface while the information conveyor corresponding to the element is in the listening state by at least one of highlighting the element, bolding text associated with the element, displaying a border around the element, or changing a color of the element (Zhao par. 59, once the object is identified, the object is highlighted.)

Claim 8, 24: Zhao disclose the method of claim 1, wherein controlling the output operation comprises: directing the audio information received through the audio input device over an audio communication channel that is represented by the element at which the gaze is directed (par. 62, the user may speak the action command into the microphone 1042 so that it may be processed through voice recognition software by the processor 1030; Table 1, Tool IDENTIFY TOOL Display tool identification.)

Claim 9, 25: Zhao discloses the method of claim 1, wherein controlling the output operation comprises: directing the audio information received through the audio input device to the information conveyor dedicated to receiving voice commands for a system represented by the element at which the gaze is directed (par. 62, the user may speak the action command into the microphone 1042 so that it may be processed through voice recognition software by the processor 1030.)

Claim 12: Zhao disclose the method of claim 1, wherein receiving the audio information comprises: receiving at least one of a voice command (par. 63-64 voice commands; Fig. 1), audio instructions, an audio report, or audio commentary related to a surgical procedure.  

Claim 14: Zhao discloses the method of claim 1, further comprising: generating a visual alert on a display device in the environment in response to the state of the information conveyor corresponding to the element being changed (par. 59, Once the object is identified, the object is highlighted.)

Claim 16: Zhao discloses the method of claim 1, wherein controlling the output operation comprises: directing the audio information to the information conveyor dedicated to receiving voice commands for a system represented by the element; and selecting speech recognition context information designated for the system represented by the element for use in processing the audio information (par. 62, the user may speak the action command into the microphone 1042 so that it may be processed through voice recognition software by the processor 1030.)

Claim 17: Zhao discloses the method of claim 16, wherein controlling the output operation further comprises: processing the audio information using the selected speech recognition context information to generate output information; and controlling the system based on the output information (par. 44, par. 63-64; the microphone 1042 facilitates user input to a voice recognition function performed by the processor 103 and the     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (20140282196) in view of Lindberg (20090007016.)
 
Claim 3: Zhao discloses the method of claim 1. However, Zhao does not explicitly disclose wherein the element represents an audio communication channel and the information conveyor includes the audio communication channel and wherein the listening state indicates that the audio information is directed to the audio communication channel.

Lindberg discloses a similar method for voice communication including: wherein the element (Lindberg par. 20, entity icon 202e has an image or picture of the contact) represents an audio communication channel and the information conveyor includes the audio communication channel and wherein the listening state indicates that the audio (Lindberg, par. 7, communication channel; par. 23, voip.)  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhao with Lindberg so as to allow surgeons in (Fig. 1: S) to communicate with Assistant (Fig. 1: A) remotely.

Claim 10, 27: Zhao disclose the method of claim 1. However, Zhao does not explicitly disclose wherein the element in the image of the environment is a personnel member.

Lindberg discloses a similar method for voice communication including: wherein the element in the image of the environment is a personnel member (Lindberg par. 20, entity icon 202e has an image or picture of the contact.)  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhao with Lindberg so as to allow surgeons in (Fig. 1: S) to communicate with Assistant (Fig. 1: A) remotely.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Smurro (20150049163.)

Claim 13: Zhao discloses the method of claim 1. However, Zhao does not explicitly disclose wherein receiving the audio information comprises: recording a surgical case note as dictated by the user.  
	Smurro discloses a similar method for a collaborative communication, including:
wherein receiving the audio information comprises: recording a surgical case note as dictated by the user (par. 47, each participant client can add input illustrations, which include telestrations, drawings, text annotations, voice annotations, video annotations, haptic annotations, to streaming imagery data; Fig. 4.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhao with that of Smurro as it enables networked teams to concurrently collaborate on multi-channel multiplexed medical imagery streams, singly or together, in real time or asynchronously, generally by annotating and tagging imagery information objects (Smurro, Abstract.)


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Naik (20060095848.)

Claim 15: Zhao discloses the method of claim 1. However, Zhao does not explicitly disclose further comprising: generating an audio alert through an electroacoustic transducer in the environment in response to the state of the element being changed.
	Naik discloses a similar method for an audio user interface, including: generating an audio alert through an electroacoustic transducer in the environment in response to (par. 82, hear audio prompts for the highlighted menu items.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zhao with that of Naik so as provide auditory highlighting means for users with poor reading vision, or otherwise visually impaired (Naik, par. 3-4.)

Claims 11, 20-21, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Jordan (20150077502.)

Claim 20, 11, 28: Zhao discloses the method of claim 1. However, Zhao does not explicitly disclose wherein the element is a headset worn by a person in the real-time image.  
	Jordan discloses a similar method, including: wherein the element is a headset worn by a person in the real-time image (Fig. 21: 2150; par. 152.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Lindberg with that of Jordan so to provide a user with visual information about the user they’d be speaking to, and where they are located.

Claim 21: Zhao and Jordan disclose the method of claim 20, wherein controlling the output operation comprises: identifying the information conveyor dedicated to at least (Jordan Fig. 21: 2150; par. 152.)    


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-17, 20-31, 33-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Borge (20190113969, eye tracking, UI element highlighting.)	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
12/4/2021